1 Robert S. Freund (SBN 287566)
2 ROBERT FREUND LAW
  10866 Wilshire Boulevard, Suite 400
3 Los Angeles, CA 90024
4 Telephone: (323) 553-3407
  Email: robert@robertfreundlaw.com
5
6 Attorneys for Defendant,
  Easy Day Studios Pty Ltd
7
8
9                            UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
12   ZACHARY MILLER, an                  CASE NO. 3:20-cv-02187-LAB-DEB
     individual,
13                                       DEFENDANT EASY DAY STUDIOS
14              Plaintiff,               PTY LTD’S NOTICE OF MOTION
                                         AND MOTION TO DISMISS
15   v.                                  COMPLAINT
16   EASY DAY STUDIOS PTY LTD,           Date:    March 15, 2021
17   an Australian proprietary limited   Time:    11:15 a.m.
     company; REVERB                     Crtrm:   14A
18   COMMUNICATIONS, INC., a             Judge:   Hon. Larry A. Burns
19   California corporation; and DOES
     1-25 INCLUSIVE,
20
21               Defendants.

22
23
24
25
26
27
28

     DEFENDANT EASY DAY’S NOTICE OF MOTION AND MOTION TO DISMISS
                             COMPLAINT
 1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that on March 15, 2021, at 11:15 a.m. or as soon
 3 thereafter as the matter may be heard by the Honorable Larry. A Burns in Courtroom 14A
 4 of the above-entitled Court, located at 333 West Broadway, San Diego, California 92101,
 5 Defendant Easy Day Pty Ltd. (“Easy Day”) will and hereby does move the Court to
 6 dismiss the Complaint as to Easy Day pursuant to Federal Rule of Civil Procedure
 7 12(b)(6) on the grounds that Plaintiff fails to state a claim.
 8          This Motion is based on this Notice and Motion, the attached Memorandum of
 9 Points and Authorities, the Request for Judicial Notice, the Declarations of Robert S.
10 Freund, Jeff Goforth, and Dain Hedgpeth and their respective accompanying exhibits, the
11 pleadings and other matters on file in this action, any oral argument that the Court may
12 entertain at the hearing, and upon such other and further matters as may come before the
13 Court.
14
15
16 DATED: January 15, 2021                  ROBERT FREUND LAW
17
18                                   By     /s/ Robert S. Freund
                                            Robert S. Freund
19                                          Attorneys for Defendant
20                                          EASY DAY STUDIOS PTY LTD

21
22
23
24
25
26
27
28
                                                  1
      DEFENDANT EASY DAY’S NOTICE OF MOTION AND MOTION TO DISMISS
                              COMPLAINT
